3DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of (1) poly(D-glutamic acid) as anionic polymer, (2) poly(D-arginine) as cationic polymer, (3) acid sheddable layer, (4) no surface coat and (5) stem cell factor as targeting ligand, in the reply filed on 6/9/21 is acknowledged.
Claims10-17 and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 1-8 read on the elected species and are under consideration. 
Drawings
The drawings are objected to because the figure legends and axis of Fig. 119 are unreadable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The acronyms for the polymer are not the same in the claim 2 and the specification. For example, poly(D-glutamic acid) is PDE in the claims but is PDEA in the instant specification (p. 14). 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kotha et al. (WO2015/042585).
Kotha et al. teach multilayered nanoparticles for transfecting cells. Kotha et al. teach the nanoparticles are designed for improved serum stability, targeted delivery to specific cell types, greater nuclear specificity and compartment specific unpackaging, improved ability to retain specificity, improved ability to retain significant payload levels during initial stages of internalization and ability to maintain release of payload for a various durations following internalization [0025]. Kotha et al. also states that it should be understood that the specific examples, while indicating embodiments of the invention are given by way of illustration only and are not by way of limitation and various substitutions, modifications, additions and/or arrangement within the spirit and/or scope claim 1, Kotha et al. teach and a nanoparticle comprising a core polyplex and a silica coating thereon; wherein said core polyplex comprises an anionic polymer, a cationic polymer, a cationic polypeptide and a nucleotide (claim 1). With respect to claim “sheddable layer encapsulating the core”, Kotha et al. teach silica coatings of polyplexes may seal their payloads before and during initial cellular uptake and commonly used polyplexes consisting of poly(ethylenimine) and DNA have a tendency to shed the majority of their payloads during cellular internalization, with the remaining payload often remaining bound to its cationic nanocarrier’s polymeric remains. Kotha et al. teach with transiently stabilizing interlayers of silica, greater intracellular delivery efficiency may be observed (bottom of p. 5 to top of p. 6). With respect to claim 1 (a) or (b), Kotha et al. teach in one example, a cationic polymer may comprise a poly(arginine), such as poly(L-arginine), in another example, a cationic polymer may comprise a D-isomer of poly(arginine) or of any of the foregoing polymers such as polypeptide which may be particularly advantageous because polymers containing D-isomers may be less susceptible to degradation within a cell and therefore have prolonged effect on influencing payload release and the rate thereof over time. 
Kotha et al. does not teach an example of a nanoparticle of claim 1, however Kotha et al. makes obvious the nanoparticle. 
It would have been obvious to a person of ordinary skill in the art to prepare a nanoparticle of claim 1 as described by Kotha et al. because Kotha et al. teach each component of the nanoparticle for improving the properties of the nanoparticle, such as serum stability. A person of ordinary skill before the effective filing date of the invention would be motivated to prepare the nanoparticle of claim 1 because each component is clearly taught by Kotha et al. There is a reasonable expectation of success given that Kotha et al. teach the different components of the nanoparticle and state that the arrangement would be apparent to a skilled artisan. Importantly, nanoparticles are well known in the art and each component is specifically described in Kotha et al. 
With respect to claims 2 and 3, Kotha et al. teach Fig. 1A, wherein an anionic polymer maybe be a polypeptide containing anionic amino acids, for example poly-glutamic acid or poly-aspartic acid or a polypeptide that comprises any combination of the foregoing. Kotha et al. teach polymers consisting of or including a D-isomer of glutamic acid may be particularly advantageous because they may be less susceptible to degradation within the cell and therefore have a prolonged effect on influencing payload release and the rate over time (p. 8). Kotha et al. teach the cationic polymer may be a poly(arginine), poly(lysine), poly(histidine), poly(ornithine), poly(citriline) or a polypeptide that comprises any combination of the more than one of the foregoing [0031]. Kotha et al. also teach the cationic polymer may comprising poly(arginine) such as poly(L-arginine). The cationic polymer may comprises a D-isomer of poly(arginine) or of any of the foregoing polymers which are advantageous because polymers such as polypeptide containing D-isomers may be less susceptible to degradation within a cell and will therefore have a prolonged effect on influencing payload release and the rate thereof over time [0032]. 
With respect to claims 4 and 5, Kotha et al. does not explicitly teach the ratio of D-isomers to L-isomers, however Kotha et al. is suggestive of the limitation. The ratio of D to L-isomers in the polymer is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Kotha et al. teach the amount of L and D-isomers is a result driven variable because polymers comprising D-isomers are less susceptible to degradation and. Therefore, a person of ordinary skill in the art would be motivated the ratio in order to prepare a nanoparticle with the least susceptibility to degradation.  It would have been obvious and routine experimentation to a person of ordinary skill in the art to look to the teachings of Kotha et al. with a reasonable expectation of success to optimize the ratio of D and L-isomers in the cationic and anionic polymer, to arrive at the ratios of claims 4-5. 
With respect to claims 6-8, Kotha et al. teach the sheddable coat is silica [0005,0028] and claim 1. As evidenced by the instant specification, silica is acid labile, meeting the limitation of pH sensitive [PGPUB0383]. 

Conclusion
No claims allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARA L MARTINEZ/Examiner, Art Unit 1654